       Case 9:20-cv-00178-DLC Document 9-3 Filed 12/29/20 Page 1 of 4



Elizabeth K. Ehret
Attorney at Law
3800 O’Leary St., #104
Missoula, MT 59808
T: (732) 312-7400
elizabeth.k.ehret@gmail.com

Matthew Strugar
(pro hac vice)
Law Office of Matthew Strugar
3435 Wilshire Blvd., Suite 2910
Los Angeles, CA 90010
T: (323) 696-2299
matthew@matthewstrugar.com

Attorneys for Plaintiff

                    UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA

 RANDALL MENGES,
                            Plaintiff,

       v.                                Case No. 9:20-cv-178-DLC-KLD

 TIM FOX, Attorney General of the
 State of Montana; GARY SEDER,           DECLARATION OF
 Bureau Chief of the Montana             MATTHEW STRUGAR IN
 Crime Information Bureau; and           SUPPORT OF PLAINTIFF’S
 SARA MALIKIE, Head of the Sexual        MOTION FOR A
 and Violent Offenders Program           PRELIMINARY
 for the Missoula County Sheriff’s       INJUNCTION
 Office, each in their official
 capacities,
                         Defendants.




                                     1
       Case 9:20-cv-00178-DLC Document 9-3 Filed 12/29/20 Page 2 of 4



I, Matthew Strugar, declare as follows:


     1.      The facts contained in this declaration are personally known
to me and, if called as a witness, I could and would testify completely
thereto under oath.

     2.      I represent the Plaintiff Randall Menges.
     3.      On October 22, 2020, I wrote a demand letter to now-
Defendant Gary Seder, explaining that Mr. Menges was made to

register on the Montana sex offender registry under an unconstitutional
registration scheme and for a conviction under an unconstitutional
statute. I explained that I wished to resolve Mr. Menges’s registration

requirement short of litigation, but I was prepared to litigate if
necessary.
     4.      Madison Mattioli, Assistant Attorney General, Special

Assistant United States Attorney, Sexual and Violent Offender Registry
Specialist, Prosecution Services Bureau, Montana Department of
Justice responded to my letter. We exchanged emails and had

telephonic conversations over the course of a few weeks. I provided her
with the police reports that are submitted as Exhibit B to Plaintiff’s
Request for Judicial Notice, filed concurrently with this declaration.

While sympathetic, Ms. Mattioli informed me Mr. Menges would need
to get a court order to be removed from the registry.




                                     2
       Case 9:20-cv-00178-DLC Document 9-3 Filed 12/29/20 Page 3 of 4




     5.    Ms. Mattioli also informed me that Missoula County
considered Mr. Menges noncompliant with his registration

requirements in Montana but had not yet been marked noncompliant
on the registry. I informed Ms. Mattioli that Mr. Menges left the state
months earlier. She told me that she asked Missoula County to not

mark him noncompliant while we tried to resolve the issues related to
the constitutionality of his registration. She told me to contact now-
Defendant Sarah Malikie with the Missoula County Sheriff’s Office

with Mr. Menges on the line to work out the issues with Mr. Menges’s
Montana registration.
     6.    Despite at least four calls and multiple voicemails to Ms.

Malikie, she never returned any of my calls.
     7.    I learned that Missoula County marked Mr. Menges
noncompliant when he called me and told me he was kicked out of a
homeless shelter in the middle of a freezing night because the shelter
told him the Montana registry showed he was noncompliant with his
registration requirements. I pulled his registration information and
confirmed Montana had marked him noncompliant on the registry.
     8.    I turned to Ms. Mattioli for assistance, who graciously
communicated with Missoula County and provided me with a form for
Mr. Menges to complete to verify he no longer resided in Montana. I
understand Mr. Menges returned that form to Missoula County weeks




                                     3
       Case 9:20-cv-00178-DLC Document 9-3 Filed 12/29/20 Page 4 of 4




ago, but as of today, Mr. Menges is still on the Montana registry and is
still marked noncompliant.


In accordance with 28 U.S.C. § 1746 and under penalty of perjury, I
swear that the foregoing is true and correct.


Executed on December 29, 2020 in Los Angeles, CA


/s/ Matthew Strugar_______
Matthew Strugar




                                     4
